NOTE: Pursuant to Fed. Cir. R. 47.6, this disposition is
              not citable as precedent. It is a public record.

     United States Court of Appeals for the Federal Circuit



                                       05-5043


                              BARTLETT J. HANFORD,

                                                      Plaintiff-Appellant,

                                          v.

                                  UNITED STATES,

                                                     Defendant-Appellee.

                          __________________________

                          DECIDED: November 14, 2005
                          __________________________


Before MAYER, RADER, and DYK, Circuit Judges.

PER CURIAM.

      Bartlett J. Hanford seeks review of an order of the United States Court of Federal

Claims dismissing his complaint. Hanford v. United States, No. 04-CV-504 (Fed. Cl.

Nov. 23, 2004). We affirm.

      On March 29, 2004, Hanford filed a complaint seeking relief on seven counts:

five claims arising from non-money-mandating constitutional provisions (a Fourth

Amendment claim, two Fifth Amendment Due Process claims, a Sixth Amendment

claim, and an Article VI Supremacy Clause claim), a takings claim, and a claim to

enforce an “Administrative Judgment” purportedly rendered by a state administrative
tribunal in California.   The trial court dismissed the constitutional claims for lack of

subject matter jurisdiction; whether it properly did so is a question of law that we review

de novo. See Boyle v. United States, 200 F.3d 1369, 1372 (Fed. Cir. 2000). The

jurisdictional statutes governing the United States Court of Federal Claims only grant

authority to that court to issue judgments for money against the United States, provided

that the claims are grounded in a contract or arise pursuant to a money-mandating

statute, regulation, or provision of the Constitution.    See 28 U.S.C. § 1491; United

States v. Testan, 424 U.S. 392, 397 (1976). Because Hanford’s constitutional claims do

not fall within the jurisdictional grant, the trial court properly dismissed those claims for

lack of jurisdiction.

       We review de novo the trial court’s dismissal of Hanford’s takings claim for failure

to state a claim upon which relief can be granted. See Boyle, 200 F.3d at 1372. To

support his claim, Hanford alleged that an inspector for the federal Mine Safety and

Health Administration (“MSHA”) engaged in actions which caused a 147 day delay in

processing his application for a local explosives permit, thereby giving rise to a

temporary taking of his mine. The trial court properly found that Hanford failed to state

a claim upon which relief can be granted because even if the MSHA inspector’s actions

caused the delay, it is insufficient as a matter of law to constitute a temporary taking.

See Appolo Fuels, Inc. v. United States, 381 F.3d 1338, 1351 (Fed. Cir. 2004). Finally,

the trial court properly dismissed his claim to enforce the “Administrative Judgment”

because that judgment, even if authentic, was not rendered pursuant to any waiver of

sovereign immunity by the United States government, meaning it had no legal effect.

See, e.g., Lane v. Pena, 518 U.S. 187, 192 (1996).




05-5043                                   2